Citation Nr: 0117700	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  00-18 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The appellant had active duty training from January 22, 1978 
to March 20, 1978.

This appeal arises from the February 2000 rating decision 
from the Montgomery, Alabama Regional Office (RO) that denied 
the veteran's claim for service connection for post traumatic 
stress disorder (PTSD).  

In the April 2000 Notice of Disagreement, the veteran 
requested a hearing at the RO before a local hearing officer.  
In April 2000, a hearing at the RO before a local hearing 
officer was scheduled for May 2000, to which the veteran 
failed to appear.  On the September 2000 substantive appeal, 
the veteran requested a hearing at the RO before a Member of 
the Board.  A hearing was scheduled at the RO before a Member 
of the Board in April 2001.  The veteran failed to report for 
this hearing.  However, it was unclear whether the March 2001 
notice letter regarding the hearing was sent to the veteran's 
correct address.  In response to a June 2001 letter from the 
Board regarding clarification of whether the veteran still 
wished a hearing, in June 2001, the veteran again requested a 
hearing at the RO before a Member of the Board.  


REMAND

In September 2000 and June 2001, the veteran indicated that 
he wanted a hearing at the RO before a Member of the Board.  
The abovementioned Board hearing has not been held.  As 
noted, the appellant had changed addresses and it appears 
notice may not have been provided to his most recent address.  
Written contact/clarification from the Board has resulted in 
a renewed request for a Travel Board hearing.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a Member of the 
Board of Veterans' Appeals at the 
Regional Office.  If he desires to 
withdraw the request prior to the 
hearing, he should do so in writing to 
the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




